Citation Nr: 1542313	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1967 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to a higher evaluation for his currently service connected bilateral hearing disability.  Specifically, the Veteran contends that his disability is more severe that his current 10 percent evaluation.  Prior to making a determination on the merits, the Board has determined that further development is necessary.  

In May 2012, the Veteran was afforded a VA audiology examination in order to evaluate his hearing.  The Veteran, on his April 2014 VA-Form 9 or substantive appeal, that his VA examination was inadequate.  The Veteran stated that he thought the examiner was "non-professional" and did not perform his "duties."  In a statement from February 2013, the Veteran reported that he had new hearing aids and those hearing aids had to be adjusted to compensate for his deteriorating hearing.  The Veteran reported that his VA ENT doctor would like to operate on the Veteran in order to improve his hearing, but the audiology examiner dismissed this information as irrelevant.  

The Board is remanding this claim for another VA audiology examination with a different examiner.  The Veteran has reported that the severity of his disability has increased since the last examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12   (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

While on remand updated VA treatment records should be obtained.  Additionally, VA treatment records refer to audiogram performed in January 2012.  See February 2012 VA treatment record referring to this test and September 2012 VA addendum noting hearing aids programmed to these levels.  This audiogram is not in a system which can be viewed by the Board and should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2014.

Complete copies of any audiograms that are either scanned into VISTA imaging or viewable only on CAPRI, including the January 2012 VA audiogram, should be associated with either the claims file or the Virtual VA file.

2.  The RO/AMC is requested to schedule the Veteran for a VA audiological examination to determine the current nature and severity of his bilateral hearing loss.  

All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test should be conducted.  The examiner should also comment on the functional effect caused by any hearing loss.  

3.  After undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




